Case 2:18-md-02833-CDJ Document 59 Filed 03/09/20 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

IN RE: FEDLOAN STUDENT LOAN
SERVICING LITIGATION

 

THIS DOCUMENT RELATES TO:
ALL ACTIONS

 

 

MDL No. 18-2833

HON. C. DARNELL JONES II

ORDER

AND NOW, this 7 day of March 2020, upon consideration of the United States’

Motion for an Extension To Respond to the Amended Complaint (ECF No. 52), it is hereby

ORDERED that said Motion is GRANTED and the United States shall respond to said

Complaint on or before March 31, 2020.

  

BY THE COURT:

Judge C. Darnell Vy

 

 
